EXHIBIT 10.41

     
Handelsbanken
  GENERAL PLEDGING

                             
Branch office
Frölunda
                      Pledging no.
                                Borrower     Name
MOBITEC AKTIEBOLAG     Civic registration/Business organisation no.  
 
                         
 
                                                      Pledger     Name
MOBITEC AKTIEBOLAG     Civic registration/Business organisation no.  
 
                         
 
                                                      Lenders     Svenska
Handelsbanken AB (publ) and/ or Handelsbanken Finans AB (publ) and/or
Stadshypotek AB (publ) and/or Svenska Handelsbanken S.A., and/or Bank Svenska
Handelsbanken Polska S.A.                               Pledge
Information     Pledged property, i.e. a pledge, constitutes the Lender’s
security for the borrower’s undertakings to pay his debt and accrued Interest,
charges and costs. If the borrower does not meet his commitments the pledge can
be immediately utilised by the Lender If there are a number of pledges the
Lender may freely choose which pledges to utilise. The pledge remains whether or
not any community of Interest between the pledger and the borrower might cease.
Pledging may decrease the value of the property as security for other loans and
otherwise affect the pledger’s right of disposition over the property. As
regards the order in which the Lender may utilise security (pledges, guarantees
etc.), the Lender’s care of the pledge, any guarantor’s right to the pledge
etc., see the “General Terms” for General Pledging.                            
  Property pledged     As security for all obligations towards the lenders, the
following property is pledged on the terms and conditions set out in this
document. The pledging covers all the borrower’s obligations — including his own
guarantees — towards the lenders from time to time in accordance with the terms
and subject to the restrictions set out in the “General Terms” for General
Pledging.

Chattel mortgage on 9,200,000 SEK within 18,000,000 SEK in all our property / in
our business activity  
 
                         
 
                                                     
Fire Insurance
    Insurance company                    
 
                                                     
 
    Full value insurance     Insurance cover, SEK (if “No”)     Deductible    
SEK (If “Yes”)  
 
    o Yes     o No           o Yes     o No                                    
      I/We confirm that the property pledged is insured against fire as set out
above and undertake to maintain Insurance cover to at least the same extent as
long as the pledge applies.                               Pledger’s signature  
  I/We confirm that I/we have read the above information, all the pages of the
contract and the “General Terms” for General Pledging.                          
   
 
    Date
2009-06-16
                                               
 
    Pledger’s signature                    
 
    MOBITEC AKTIEBOLAG            
 
                         
 
    /s/ Agne Axelsson                    
 
                         
 
                                                   

 
Documents in order
    Date     Initials  
 
                           

 



--------------------------------------------------------------------------------



 



Handelsbanken
  Page 1 of 2
GENERAL TERMS FOR GENERAL PLEDGING (applying from December 1, 2004)

1.   Borrower       In this general pledging, borrower also means a party who in
relation to Handelsbanken Finans AB is a lessee. The general pledging thus also
covers any commitments which the borrower may have towards Handelsbanken Finans
AB by virtue of leasing agreements.   2.   Costs etc       The pledger shall
reimburse the lender for the costs and work associated with obtaining,
maintaining and utilising the agreed security and also for lodging of proof and
collecting the lender’s claims on the borrower or on any other party liable for
payment thereof.   3.   Limitation of the scope of the pledging       This
pledging does not constitute collateral for

  a)   the borrower’s obligations based on bills of exchange which have been
discounted or which may be discounted with the lender by a party other than the
borrower, unless they concern the renewal of bills or have otherwise replaced
bills originally discounted by the borrower,     b)   other claims on the
borrower which the lender has acquired or may acquire from a party other than
the borrower, or     c)   the borrower’s obligation to pay damages which have
arisen or may arise outside any contractual relationship between the borrower
and the lender.

4.   The Bank’s right to sell pledged financial instruments       If the
security consists in full or in part of financial instruments and if the value
for borrowing purposes assigned by the Bank declines, implying that the security
is no longer satisfactory, the borrower must at the request of the Bank
immediately provide additional security. If such security is not provided or if
the Bank is unable to contact the borrower within a reasonable period of time,
the Bank has the right, but not the obligation, to sell the required portion of
the financial instruments. The proceeds shall be deposited to an
interest-bearing account and continue to constitute security.   5.   Sequence of
utilisation of security       The lender may determine the sequence in which the
security (pledges, guarantees, etc) shall be utilised.   6.   Yield on pledge
etc       Yield and all other rights based on the pledge are also covered by the
pledging and constitute a pledge. Thus, the pledging of shares, for example,
includes the right for the lender to participate in bonus issues, new issues and
other issues for which the shares qualify. As appears from Section 7, however,
the lender is not liable for ensuring that such rights are safeguarded. Where
this nevertheless occurs, the lender is accountable to the pledger.   7.  
Safeguard of the pledge by the lender       The lender has a duty to take good
care of the pledge. Where appropriate, the lender shall renew periods of
limitation and lodge proof of claim in case of summons of unknown creditors and
also in bankruptcies, where the pledger so requests after commencement of the
bankruptcy. Where announcement has been made regarding the cancellation of a
pledged document, the lender shall give notice that it holds the document.      
However, the lender is not obliged to take any of these measures regarding
certificates of claim consisting of coupons or which are intended for the open
market, such as bonds, or to which Swedish law does not apply.       The lender
is not obliged to maintain personal liability for payment in respect of
mortgaged instruments of debt       The lender’s safeguard of the pledge does
not extend beyond what has been stated above. Thus, the lender is not, for
example, as far as securities are concerned, obliged to collect dividends and
interest or observe the pledger’s rights in connection with issues, exchanges of
shares, conversions, distributions of the net assets, etc
By separate agreement the lender may, for a fee, assume additional duties.

8.   How pledges may be utilised by the lender       The lender may utilise a
pledge as the lender deems fit. In this respect, the lender shall proceed with
care and, where possible, and it in the opinion of the lender it can be
accomplished without prejudice to the lender, notify the pledger to this effect
in advance.       When applying the above, a pledged financial instrument can be
sold in a different way than on a market where the instrument is registered or
is normally traded.       If the pledge consists of funds deposited in an
account with one of the lenders, the lender may immediately debit the account in
reimbursement of the amount due, without informing the pledger in advance.
Should the pledge consist of an instrument of debt for which the pledger is
liable personally or with certain property, the instrument is, with respect to
the pledger, due for payment on demand, regardless of the due date stipulated in
the instrument.   9.   The lender’s right to sign on behalf of the pledger      
Through his pledging, the pledger authorises the lender of anyone appointed by
the lender, to sign on behalf of the pledger where this is necessary in order to
safeguard the lender’s right of pledge. This authorisation may not be revoked as
long as the pledging is in force   10.   Release of pledge       The lender may
release pledges without being bound to observe any right to the pledge which may
accrue to a guarantor who has made payment to a party other than the lender by
virtue of his guarantee. In relation to the lender, the pledger has no right to
any other collateral which has been provided or which may be provided for
obligations covered by the pledging. As regards such collateral, the lender may
permit changes or release.   11.   Insurance       Property which constitutes
security for the lender’s claim shall be satisfactorily insured with an insurer
approved by the lender. If the pledger fails to show proof that Insurance as
prescribed above is in force, the lender may have the property insured at the
lender’s expense.   12.   Processing of personal data       Personal data
submitted to the Bank in connection with a credit application or otherwise
registered in connection with processing or administration of this credit will
be subject to such processing in computer systems at the Bank as required by the
credit agreement.       This promissory note contains special information on the
processing of data for credit references.       The personal data are also used
for marketing and customer research, business and methods development and risk
management in the Group. Risk management also involves processing of information
on the borrower and loans to assess the quality of loans for purposes of capital
adequacy.       The pesonal data are also used for marketing purposes, if the
borrower has not requested a block on direct advertising from the Bank. The
processing of personal data can — within the framework of current bank
confidentiality regulations — take place with other Group companies and other
companies with whom the Bank co-operates in its operations.       If borrowers
want to receive Information about their personal data which is being processed
by the Bank, they can request this in writing from their respective branch of
the Bank. Requests to correct incomplete or incorrect personal data can be made
at the Bank branch or sent to Handelsbanken, Central auditing department,
SE-10870 Stockholm.       The above statements regarding borrowers also apply to
guarantors, if any, or other pledgers than the borrower.

1



--------------------------------------------------------------------------------



 



  Page 2 of 2
Handelsbanken

13.   Notices, etc.       The pledger shall notify the lender of any changes of
address, telephone or fax number. Registered letters regarding this pledging or
circumstances relating to it, which the lender has sent to the pledger, shall be
deemed to have reached the addressee not later than the seventh day after
despatch if the letter has been sent to the address which is known to the
lender.       Notices sent by fax shall be deemed to have reached the addressee
no later than the next business day if the fax message was sent to a number
which the addressee has submitted to the Bank. A business day is a day other
than Sunday, public holiday, Saturday, Midsummer’s Eve, Christmas Eve or New
Year’s Eve.       The provisions do not apply to notices renewing limitation
periods.   14.   Limitation of the lender’s liability       The lender shall not
be held responsible for any loss or damage resulting from a legal enactment
(Swedish or foreign), the intervention of a public authority (Swedish or
foreign), an act of war, a strike, a blockade, a boycott, a lockout or any other
similar circumstance. The reservation in respect of strikes, blockades, boycotts
and lockouts applies even if the lender itself is subjected to such measures or
takes such measures. Any loss or damage which occurs in other circumstances
shall not be compensated by the lender, provided the lender has exercised normal
care.       The lender is in no case responsible for indirect damage.

 